This claim is founded on injuries received from the explosion of powder in attempting to fire a cannon at Camp Lincoln, July 29,1900, as a result of which claimant in this case, and Charles Balsley and Albert G. Stephens, two of his associates in Battery A, I. N. G., were seriously and permanently injured. The material facts and circumstances of the accident are set forth in the opinion heretofore filed in the claim of Charles Balsley; repetition is therefore not necessary here. For the reasons therein assigned—fully applicable in this case—this claim is also rejected, without prejudice however, to other relief. Attention is called to the fact, as was also done in the case of Charles Balsley, that the original bill introduced in the House of Representatives, seeking relief for this claimant, was for an appropriation of $2,500 in place of $5,000 as sought herein. This amount ($2,500.00), doubtless approved by the claimant, would naturally suggest this sum as the limit of the measure of claimant’s damages.